Exhibit (10)(e)

FORM OF PARTICIPATION AND SERVICING AGREEMENT

THIS PARTICIPATION AND SERVICING AGREEMENT is made and entered into as of
                     (the “Effective Date”), by and between Wells Fargo Bank,
N.A., a national banking association organized under the laws of the United
States of America (“Lender”), and WPFC Asset Funding, LLC, a limited liability
company formed under the laws of Delaware (“Participant”). Lender and
Participant may also be referred to herein individually as a “Party” or
collectively as the “Parties”.

WITNESSETH:

WHEREAS, Lender makes and services various types of consumer mortgage and home
equity loans; and

WHEREAS, Participant desires to purchase from Lender a one hundred percent
(100%) participation interest in (i) certain closed loans owned by Lender and
identified on Exhibit A attached hereto (the “Existing Participation
Portfolio”), and (ii) such additional new loans owned by Lender as Participant
may from time to time elect, with Lender retaining the servicing rights to all
such Loans; and

WHEREAS, Participant has performed such due diligence regarding Lender, the
Policies and Procedures and Lender’s portfolio of loans (including the Existing
Participation Portfolio) as Participant has deemed to be necessary to satisfy
itself as to the Existing Participation Portfolio and the participation interest
therein; and

WHEREAS, it has been agreed that Lender will sell and Participant will purchase,
on a non recourse basis, a one hundred percent (100%) participation interest in
(i) the Existing Participation Portfolio, and (ii) such additional new loans as
Participant from time to time elects; and

WHEREAS, the Parties hereto desire to set forth their agreement with respect to
the foregoing.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

1. DEFINITIONS

Capitalized terms used and not otherwise defined in this Agreement, including
without limitation in the exhibits, shall have the respective meanings (and, to
the extent specified, shall be operative) as set forth below:

 

  a. “Adjustable Rate Loan” means a Loan that adjusts the interest rate in
accordance with a specified index periodically, made by Lender to a customer in
accordance with the applicable Loan Documents and Underwriting Criteria for the
related Loan Product, which Loan is secured by a first, second or third mortgage
lien upon the customer’s residential real estate.

 

  b. “Eligible Loans” means all Loan Product loans now owned or hereafter closed
by Lender with respect to which Lender has not sold, pledged, or otherwise
encumbered, or entered into a binding written agreement to sell, a participation
or other ownership interest to any entity other than Participant.

 

  c. “Existing Participation Portfolio” means the closed loans identified on
Exhibit A attached hereto.

 

  d. “Fixed Rate Loan” means a Loan that is a closed end fixed interest rate
loan made by Lender to a customer in accordance with the applicable Loan
Documents and Underwriting Criteria for the related Loan Product, which Loan is
secured by a first, second or third mortgage lien upon the customer’s
residential real estate.

 

  e. “Future Participation Portfolio” means all Eligible Loans in which
Participant purchases a Participation Interest. An Eligible Loan shall become a
part of the Participation Portfolio and Participant shall purchase a
Participation Interest in such Eligible Loan effective as of the date the Lender
agrees to sell a Participation Interest in such Loan to Participant and
Participant notifies Lender of Participant’s election and advances its funds to
purchase a Participation Interest in such Loan.



--------------------------------------------------------------------------------

  f. “Lender’s Personnel” means employees of Lender that perform any services or
activities related to the transactions contemplated by this Agreement.

 

  g. “Loan” means a Loan Product loan made by Lender to a customer.

 

  h. “Loan Documents” means, (1) with respect to each Loan Product, the
applicable forms of Mortgage, Note, loan application, credit report, appraisal,
title opinion or title insurance policy and any other operative loan documents
required to be collected and maintained under the Policies and Procedures with
respect to such Loan Product, and (2) as to each Loan, such documents described
in the prior clause (including any releases, extensions, or modification
agreements approved by Lender) as were executed by customer or otherwise
developed relative to the Loan. Loan Documents may be maintained as originals
and/or as copies (including microfilm, microfiche, or other format), and such
copies may be kept in lieu of originals.

 

  i. “Loan Product” means one of the various types of consumer mortgage and home
equity loan products offered to customers by Lender from time to time.

 

  j. “Mortgage” means the mortgage, deed of trust or security deed, to be
substantially in the form approved by Lender, executed by a customer and
recorded to grant Lender a first, second, or third mortgage lien on the improved
real property (“Mortgaged Property”) securing a Loan.

 

  k. “Note” means the original promissory note, line of credit agreement, or
other instrument, to be substantially in the form approved by Lender, executed
by a customer in connection with a customer Loan and evidencing the customer’s
promise and obligation to pay the customer Loan in accordance with its terms.

 

  l. “Origination Fees” means any and all fees paid by a customer to Lender with
respect to a given Loan in the form of commitment fees, origination fee, points
or discounts paid at Loan closing by customer in cash or from the Loan proceeds.

 

  m. “Participation Interest” means the 100% participation interest in and to
each Loan constituting a part of the Participation Portfolio.

 

  n. The “Participation Percentage” of the Parties shall be: Participant one
hundred percent (100%); Lender zero percent (0%).

 

  o. “Participation Portfolio” means (i) the Existing Participation Portfolio
and (ii) the Future Participation Portfolio.

 

  p. “Participation Return” shall mean, for any month, (1) Participant’s
Participation Percentage of payments received by Lender in respect of repayment
of the Participation Portfolio Loans and in respect of interest thereon, less
(2) the monthly Servicing Fees retained by Lender. Notwithstanding anything to
the contrary contained herein, the Participation Return shall not include any
Origination Fees, late charges or other ancillary income relating to the
Participation Portfolio Loans.

 

  q. “Policies and Procedures” means the written policies and procedures of
Lender as set forth in Lender’s Policies and Procedures Manual (or such other
similar document or manual as maintained by Lender from time to time) as of the
date of the origination of the related Loan or the date of this Agreement, as
applicable, which govern generally the collection, appraisal and underwriting
policies and procedures of Lender, as amended from time to time.

 

  r. “Real Estate Owned” means real estate on which Lender has obtained legal
and equitable title, including through foreclosure, deed in lieu of foreclosure,
or a similar process under a Mortgage.

 

  s. “Servicing Fees” means the annual servicing fee retained by Lender and
computed as described herein. Such annual servicing fee shall be equal to
one-twelfth of the product of (i) the annual servicing fee of either,      basis
points for fixed rate loans or      basis points for adjustable rate loans,
multiplied by (ii) the outstanding principal balance of the Mortgage in the
Participation Portfolio. Such annual servicing fee shall be payable monthly and
shall be computed on the basis of the same principal amount and period
respecting which any related interest payment on such Mortgage Loan is computed.
The annual servicing fee is payable solely from the interest portion of monthly
payments on the Loans in the Participation Portfolio (including recoveries with
respect to interest from late collections).



--------------------------------------------------------------------------------

  t. “Third Party Expenses” shall mean all costs or expenses directly related to
any Participation Portfolio Loan that are paid or incurred by Lender to any
entity not a party to this Agreement. Lender’s personnel, occupancy and other
general overhead expenses are specifically excluded from “Third Party Expenses.”

 

  u. “Underwriting Criteria” means, with respect to each Loan Product and each
corresponding Loan, the underwriting and appraisal guidelines of Lender as to
such Loan Product in effect as of the date of the origination of the related
Loan or as of the date of this Agreement, as applicable, as set forth in the
Policies and Procedures or otherwise as applied by Lender from time to time.

 

2. SALE OF PARTICIPATION INTEREST

 

  a. Lender hereby sells and transfers to Participant, and Participant hereby
purchases and agrees to pay Lender for, a Participation Interest in the Existing
Participation Portfolio. Such sale and purchase shall not include the servicing
rights to the Loans in the Existing Participation Portfolio, which servicing
rights are retained by Lender. The purchase price shall be at the estimated fair
market value as determined by the Parties and set forth on Exhibit A.

 

  b. Lender will sell and transfer to Participant, servicing retained by Lender,
and Participant will purchase from and pay Lender for, a Participation Interest
in additional Loans hereafter originated by Lender as requested in writing by
Participant and agreed to by Lender from time to time and subject to the terms
of this Agreement. Upon consummation of the purchase of any additional
Participation Interest, a schedule of the additional Loans shall be attached to
this Agreement and made a part hereof.

 

  c. Participant shall share any loss incurred on any Participation Portfolio
Loan or any Third Party Expenses, and any subsequent recoveries of such losses
or Third Party Expenses, in accordance with its Participation Percentage.

 

  d. Notwithstanding Lender’s Representations and Warranties made herein,
Participant agrees to share the risk that certain items of documentation may be
missing from loan files as a result of Lender’s action or inaction prior to the
date of this Agreement and Lender’s ordinary negligence after the date of this
Agreement, and in the event collection of any Loan is impeded due to missing
loan documents, then Lender’s liability shall be limited to those losses caused
by Lender’s willful misconduct or gross negligence after the date of this
Agreement.

 

3. REPRESENTATIONS AND WARRANTIES; CERTAIN AGREEMENTS

 

  a. To induce Participant to enter into this Agreement, Lender hereby makes the
following representations and warranties:

 

  (1) Lender is a national banking association duly organized, validly existing
and in good standing under the laws of the United States of America.

 

  (2) Lender has the power and authority to own its properties, to carry on its
business in the manner in which it conducts such business and to execute,
acknowledge and deliver this Agreement, the Loan Documents and any other
documents contemplated herein to be executed, acknowledged or delivered by
Lender in connection with the Participation Portfolio Loans and this Agreement.

 

  (3) Compliance by Lender with the terms and conditions of this Agreement does
not conflict with, or result in a breach of or default under, any other
agreement or instrument to which Lender is a party, or any federal or state law,
regulation, ruling or interpretation to which Lender is subject.

 

  b. To induce Participant to enter into this Agreement, Lender makes, as of the
Effective Date or the date such Loan is included in the Participation Portfolio,
the following representations and warranties as to each Loan that is now or
hereafter included in the Participation Portfolio (except as otherwise qualified
below):

 

  (1) The Loan has been closed, advanced and booked by Lender in accordance with
the then-applicable Policies and Procedures, as made available to Participant
from time to time. The Note has been duly executed by the customer, is a good
and valid instrument legally enforceable in accordance with its terms, and
either (1) the original or a copy thereof (as described in the definition of
“Loan Documents”) is in Lender’s possession, or (2) upon request by Participant,
Lender will prepare, execute, and deliver as instructed by Participant a Lost
Note Affidavit in a form reasonably acceptable to Participant. The Mortgage has
been duly executed and acknowledged by the customer, is a good and valid
instrument legally enforceable in accordance with its terms, has been duly
recorded in all places where it must be recorded to perfect a valid lien upon
the Mortgaged Property, and creates a valid mortgage lien of the intended
priority and position.



--------------------------------------------------------------------------------

  (2) Lender is the sole owner of the Loan (subject to Participant’s
Participation Interest therein and the rights of Lender as servicer), has full
legal authority, has taken all required corporate action and obtained all
consents required to sell, transfer and assign the Participation Interest in the
Existing Participation Portfolio to Participant, and (subject to Participant’s
Participation Interest therein and the rights of Lender as servicer), is free
and clear of all claims and encumbrances of any type.

 

  (3) All costs, fees and expenses incurred in underwriting, closing and funding
the Loan and recording the Mortgage have been paid.

 

  (4) All federal and state laws, regulations, rulings and interpretations
applicable to the making and servicing of the Loan have been complied with,
including without limitation the Real Estate Settlement Procedures Act, the
Equal Credit Opportunity Act, the Flood Disaster Protection Act, the
Truth-in-Lending Act of 1968, the Depository Institutions Deregulation and
Monetary Control Act of 1980, and regulations issued pursuant thereto, and usury
limitations; and any right of rescission in relation to the Loan under such
laws, regulations, rulings and interpretations has expired.

 

  (5) If required by the Policies and Procedures, Lender has obtained an opinion
of title on the Mortgage issued by a Lender-approved title company, or attorney
certifying that the Mortgage is a valid first, second, or third lien (as the
case may be) on the Mortgaged Property.

 

  (6) To the extent required by the Policies and Procedures, there is in force a
hazard insurance policy including fire, flood insurance (where applicable) and
extended coverage insurance that lists Lender as named insured, gives the
insured prior written notice before cancellation and is in an amount not less
than the lesser of (i) the maximum principal amount of the Loan and any loan
which is secured by the Mortgaged Property that is superior to that Loan, and
(ii) the maximum insurable value of the Mortgaged Property.

 

  (7) At the time the Loan becomes a part of the Participation Portfolio, Lender
is not aware of any circumstances or conditions (not otherwise referenced in
Section 2.d. or elsewhere in this Agreement) with respect to the Loan, the
Mortgaged Property or the credit standing of the customer that in Lender’s
judgment adversely affects the value or marketability of that Loan.

 

  (8) All documents or instruments pertaining to the sale by Lender to
Participant of its Participation Interest in the Participation Portfolio Loans
are properly authorized, executed and valid and binding on Lender.

 

  (9) As of the time the Loan becomes a part of the Participation Portfolio,
Lender has complied with the Policies and Procedures applicable to such Loan at
the time of its origination or as later modified by Lender.

 

  (10) No Loan in the Existing Participation Portfolio is on non accrual or in
foreclosure as of the date of this Agreement.

 

  c. To induce Lender to enter into this Agreement, Participant makes the
following representations and warranties:

 

  (1) Participant has reviewed the Policies and Procedures and loan
documentation, and has conducted such other portfolio analysis and due diligence
examination as it has deemed to be necessary and appropriate in connection with
entering into this Agreement.



--------------------------------------------------------------------------------

  (2) Participant represents that it is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

 

  (3) Participant represents and warrants that it is authorized and has the
power to enter into this Agreement and purchase the Participation Interest in
the Existing Participation Portfolio and the Future Participation Portfolio, and
that all documents or instruments pertaining to the purchase by Participant of
the Participation Interest are properly executed and binding on Participant.

 

  d. Except as otherwise expressly contemplated in this Agreement, each of
Lender and Participant represents and warrants each other as follows: (i) as to
Participant, it is purchasing its Participation Interest for its own account and
not with a view to the resale or further distribution of same except as
expressly permitted herein; (ii) as to Lender, it is retaining an interest in
the servicing of the Loans as part of a commercial transaction and not with a
view to the resale or further distribution of same; (iii) that this Agreement
does not represent a joint venture of the Parties or an “investment” (as that
term is commonly understood) by any Party in any other Party; and (iv) that it
is authorized to engage in the business of entering into commercial transactions
(including transactions of the nature contemplated herein), can bear the
economic risk of its interest hereunder, and has had access to all information
deemed necessary by it in deciding whether or not to enter into this Agreement
and, as to Participant, purchase its Participation Interest or, as to Lender,
retain its interest in the servicing of the Loans.

 

  e. Notwithstanding anything to the contrary contained in this Agreement, it is
expressly agreed that Participant may not (i) sell, transfer, encumber, or
assign some or all of its Participation Interest in the Participation Portfolio
subject to the terms of this Agreement, or (ii) pledge, hypothecate, or transfer
its Participation Interest in the Participation Portfolio, to any third party,
in each case of (i) or (ii) without the prior written consent of the Lender. A
determination whether to grant such consent is at the Lender’s sole discretion.
Upon Participant’s receipt of such consent from Lender, the Participant shall
disclose to Lender the identity of the new purchaser of the Participation
Interest (the “New Participant”) and the percentage sold, pledged, or
transferred, and such New Participant shall be deemed a Participant under this
Agreement. This provision has no effect upon the right and authority granted to
Lender in its capacity as servicer under this Agreement to satisfy the whole of
such loan, or to execute releases under appropriate circumstances, and, if
required, the New Participant shall join therein. A New Participant shall sign a
counterpart to this Agreement and shall be bound thereby. After each sale and
transfer of a Participation Interest pursuant to this Agreement, the
Participation Interest of the seller and any other Participation Interest in the
Participation Portfolio will be ratably concurrent, and none will have any
priority over the other. The New Participant shall succeed to all of the rights
of the selling Participant for the portion purchased, and such resale shall be
evidenced by a loan participation certificate or certificates that the selling
Participant or its successor or assignee shall issue and which shall set forth
the details concerning the sale of the Participation Interest. The selling
Participant shall promptly provide to Lender a copy of the loan participation
certificates and summaries representing such resold Participation Interests.
Upon receipt of the copy of the loan participation certificate, Lender, as
trustee, will be responsible for segregating and for causing notations to be
made in the books and records to reflect the Participation Interests resulting
from such resale and, thereafter, for segregating and causing monthly
remittances and reports to be made to the respective owners of such
Participation Interests in a manner consistent with the Participation Interests
then outstanding and the provisions of this Agreement.

 

  f. The parties expressly understand and agree that the sale of the
Participation Interest pursuant to this Agreement constitutes a sale of the
Participation Interest in the Participation Portfolio and shall in no way be
construed as an extension of credit by the Participant to the Lender. Lender
shall not represent to any person that Lender owns any portion of the
Participation Interest sold under this Agreement. Lender and Participant each
shall reflect the transaction hereunder on their respective balance sheets and
other financial statements as a purchase of assets by Participant and a sale of
assets by Lender in accordance with generally accepted accounting principles.
Lender and Participant intend that the assignment of the one hundred percent
Participation Interest in the Loans pursuant to this Agreement is a true sale by
Lender to Participant that is absolute and irrevocable and that provides
Participant with the full benefits of ownership of the Loans.



--------------------------------------------------------------------------------

4. DUTIES OF LENDER

 

  a. Lender will be solely responsible for ensuring that all of its application,
origination and closing guidelines and procedures and documentation, including
without limitation the Policies and Procedures and the Loan Documents, comply
with all federal and state laws, regulations, rulings and interpretations
applicable to Lender and/or with respect to the related Loan.

 

  b. Lender shall be solely responsible for the closing of the Loan, receipt of
the Note, Mortgage, and other Loan Documents and receipt of any fees to be
charged by Lender to the customer, including but not limited to Origination
Fees.

 

  c. Within ten (10) Business Days following the cure period described herein,
Lender will remove from the Participation Portfolio (and repurchase
Participant’s Participation Interest in such Loan at par plus accrued unpaid
interest) a Loan, if with respect to such Loan, Lender’s Personnel failed to
comply with the Underwriting Criteria in underwriting, approving or closing the
Loan (except to the extent that such failure relates to obtaining or maintaining
the Loan Documents), the non-compliance was caused by the gross negligence or
fraudulent or deliberate misconduct by Lender’s Personnel, and such failure has
not been cured within thirty (30) days after discovery thereof by Lender.

 

  d. Lender shall furnish to Participant copies of its financial statements and
such other information or reports relating to its financial condition and/or the
Loans covered under this Agreement as Participant may reasonably request from
time to time.

 

  e. Participant, its duly authorized representatives, and any other
governmental or quasi-governmental authority regulating the activities of
Participant or the Loans shall have the privilege of auditing, whenever it
desires during regular business hours (provided that, in the case of an audit by
Participant or its representatives, reasonable advance notice has been provided
to Lender), the books and records of the Lender pertaining to all Loans covered
by this Agreement.

 

5. SERVICING RESPONSIBILITIES OF LENDER

 

  a. It is understood by and between the Parties that, as to Participant, Lender
shall be and remain an independent contractor and at all times remain fully
responsible for its acts or omissions and for all acts or omissions of those
acting for it, and Lender shall not hold itself out as an agent of Participant
for any servicing purposes under this Agreement.

 

  b. Lender, at its expense, will maintain at all times while this Agreement is
in force, policies of fidelity, fire and extended coverage, theft, forgery and
errors and omissions insurance on its property and employees and will furnish
proof of such insurance coverage upon demand by Participant. Such policies will
be in reasonable amounts satisfactory from time to time to Participant with
acceptable standard coverages indemnifying Lender and Participant against loss
satisfactory to all Parties.

 

  c. Lender agrees to keep records reasonably satisfactory to Participant
pertaining to each Loan covered hereby, and such records on each Loan will be
available to Participant, its internal or external auditors, and other federal
and state examiners of Participant, as applicable. Lender agrees to keep all
Loan Documents available from and after the date of this Agreement and maintain
same in accordance with the Policies and Procedures.

 

  d. Lender will retain and hold in trust, for itself and also for and on behalf
of Participant, all Loan Documents available from and after the date of this
Agreement developed in connection with and/or executed with respect to a
Participation Portfolio Loan.

 

  e. Until the principal and interest of each Participation Portfolio Loan is
paid in full, Lender will, in accordance with this Agreement:

 

  (1) Proceed diligently to collect all payments due under the terms of each
Loan as they become due.



--------------------------------------------------------------------------------

  (2) Hold in trust, for itself and on behalf of Participant, and keep a
complete and accurate account of, and properly apply all sums collected by it
from the customer on account of each Loan for principal and interest,
Origination Fees and Servicing Fees.

 

  (3) Effect the cancellation of Loans that have been paid in full and manage
the discharge and full or partial releases relating to Mortgaged Property in
accordance with the Policies and Procedures.

 

  (4) Perform all such other duties, furnish such other documents, information
and reports, and execute such other documents and instruments as are customary
in connection with its status as servicer hereunder using the same standard of
care that applies to loans held by Lender for its own account.

 

  f. With respect to each Participation Portfolio Loan, Lender will use
reasonable diligence to ascertain, and if requested to do so by Participant
shall promptly notify Participant of, any occurrence of the following:

 

  (1) Any abandonment, vacating of, or change in the occupancy of any Mortgaged
Property.

 

  (2) Any sale or transfer of, or any failure of customer to pay real estate
taxes for, or any condemnation proceedings involving, or any other liens being
placed upon, any Mortgaged Property.

 

  (3) Any death, bankruptcy, or insolvency of a customer.

 

  (4) Any loss or damage to any Mortgaged Property, in which event, in addition
to notifying Participant, Lender will also promptly notify the insurance
companies concerned.

 

  (5) Any material lack of repair or any other material deterioration or waste
suffered or committed in respect to the Mortgaged Property.

 

  (6) Any matter that in Lender’s opinion would materially and adversely affect
the value of any Mortgaged Property or the enforceability of a Loan Document.

It is understood that Lender will not be obligated hereunder to give notice to
Participant of any facts other than those of which Lender has actual notice and
those of which it would have had actual notice except for its gross negligence.

 

  g. Lender will provide monthly past due ageing reports for the Participant
Participation Portfolio. Lender shall have the right and responsibility to
consent (for itself and Participant) to any modification, extension, release or
consent to postponement on the part of the customer of any term or provision of
any Loan in the Participation Portfolio that Lender, in the exercise of its
business judgment, deems reasonably necessary. Lender shall if requested to do
so by Participant promptly notify Participant thereof.

 

  h. Lender or its agent will inspect those Mortgaged Properties securing
Participation Portfolio Loans on which payments become ninety (90) or more days
delinquent.

 

  i. The Loans and Loan Documents shall be dealt with and enforced by Lender in
Lender’s name, on behalf of Participant. At the direction and in the discretion
of the Participant and unless forbearance or postponement of Loan payment occurs
as provided herein, Lender will, within such time as is consistent with the
Policies and Procedures, unless state law provides otherwise or other good cause
exists in Lender’s reasonable judgment, initiate the foreclosure or other
acquisition of the Mortgaged Property in the name of Lender, and if not
otherwise outbid, bid in at said sale and take title in the name of Lender.
Lender will thereafter hold or dispose of the Mortgaged Property in accordance
with the Policies and Procedures and remit any proceeds from the sale of
foreclosed property to Participant in accordance with Section 2.c. hereof.

Notwithstanding anything to the contrary contained herein, for so long as the
Participant owns any Participation Interest, Lender shall notify the Participant
within five business days after the occurrence of an event of default on any
Loan for which the Participant owns a Participation Interest. Lender
acknowledges and agrees that the Participant shall have the sole right and
authority to decide whether to institute and prosecute foreclosure proceedings
on the real property that secures such Loan. The Participant must approve all
actions taken with respect to, and shall retain complete control over, such
prosecution and the Lender shall have no discretion over such prosecution,
including, but not limited to, the manner in which such prosecution is handled
or whether to terminate such prosecution at any time.



--------------------------------------------------------------------------------

  j. In performing its functions as servicer of the Loans in the Participation
Portfolio, Lender may use such agents, vendors, and subservicers as it shall
deem appropriate, but Lender nevertheless shall remain responsible for the
performance of its obligations hereunder.

 

6. PAYMENTS TO LENDER AND PARTICIPANT

 

  a. It is agreed that for administrative and record keeping convenience, and
under procedures agreed between the Parties as to loans in the Participation
Portfolio other than Real Estate Owned: (i) payment by Participant to Lender for
its Participation Interest in such Loans shall be made by cash settlement
between the Parties through the accounting systems of Wells Fargo & Company not
later than the second business day following the date of purchase, and
(ii) payment by Lender to Participant of its Participation Return and other sums
received by Lender on Loans and Real Estate Owned in the Participation Portfolio
as described in this Section 6 shall be made on a monthly basis within three
(3) business days after the end of each calendar month.

 

  b. As compensation for servicing the Loans in the Participation Portfolio and
performing its other duties and obligations hereunder, Lender shall retain the
Servicing Fees calculated as described in the definition of that term.

 

  c. All profits, gains and other collections of amounts realized or obtained
and all losses and expenses incurred by Lender in connection with the collection
of a delinquent Loan included in the Participation Portfolio or the foreclosure
or other acquisition of and subsequent sale of Mortgaged Property securing a
Loan included in the Participation Portfolio will be shared by the Parties as
provided in Section 2.c. hereof.

 

  d. Except as specifically agreed to in writing by the Parties, Lender shall
bear all employee related expenses incurred by Lender in connection with its
servicing duties hereunder.

 

7. TERMINATION OF AGREEMENT

 

  a. This Agreement may be terminated by any Party as to new Loans being added
to the Participation Portfolio upon not less than thirty (30) days prior written
notice to the other Parties. Following termination pursuant to this Section 7,
no new Loans shall be added to the Participation Portfolio, and Participant
shall be paid monthly its Participation Return on all Loans in the Participation
Portfolio until the Participation Interest has been paid in full.

 

  b. Any Party may terminate the prospective operation of this Agreement as to
new Loans being added to the Participation Portfolio or as to the servicing of
Loans in the Participation Portfolio if, and as of the date:

 

  (1) Any of the other Parties substantially breaches the terms of this
Agreement or has not substantially performed its obligations hereunder in any
material respect, which is not cured within thirty (30) days of written notice
by the non-breaching party of such breach or nonperformance, and the
non-breaching party at any time thereafter gives notice of its termination of
this Agreement.

 

  (2) A Party becomes insolvent or bankrupt or is placed under conservatorship
or receivership.

 

  (3) Except as expressly permitted under this Agreement, a Party assigns or
attempts to assign its interest, rights and obligations hereunder without the
prior written consent of any other Party.

 

  (4) A Party has given the other Parties thirty (30) days prior written Notice
of its election to terminate this Agreement.

 

  c. Termination of this Agreement pursuant to the foregoing Section 7.b. will
affect the servicing of Loans in the following manner:

 

  (1) Unless and until servicing is transferred as stated elsewhere herein,
Lender will continue to service all Loans in accordance with the terms and
conditions of this Agreement, which right and duty will survive such
termination. This Agreement will remain in full force and effect as to Loans in
which Participant continues to hold a Participation Interest.



--------------------------------------------------------------------------------

  (2) As promptly as possible and no later than ninety (90) days after servicing
is terminated, Lender shall deliver to Participant, or to such person, firm or
corporation as may be designated by Participant, without charge to Participant,
the Loan Documents and all other papers, documents and funds, if any, then held
by Lender, with respect to all Loan Products affected by such termination,
together with transcripts from the books, records and accounts of the Lender
relating to such loans. During any interim period prior to delivery of said
records, Lender will continue to service said Loans subject to the terms and
conditions of this Agreement.

 

8. GENERAL

 

  a. This document contains the entire Agreement among the Parties hereto and
cannot be modified in any respect except by an amendment in writing signed by
all Parties. The invalidity of any portion of this Agreement shall in no way
affect the balance thereof.

 

  b. This Agreement shall remain in effect until the Participation Interests in
all of the Loans referred to, including the underlying security, are liquidated
completely. The indemnities provided for in this Agreement shall survive any
termination of this Agreement.

 

  c. Notices: All notices and other communications hereunder shall be in writing
addressed to the Parties as follows:

If to Lender:

Wells Fargo Bank, N.A.

Attention:

If to Participant:

WPFC Asset Funding, LLC

Attention:

Any Notice to be delivered to a Party will be effective upon delivery by
registered or certified mail, return receipt requested, or guaranteed delivery
service such as Federal Express or Express Mail, or by telecopy or facsimile
machine. Change of address may be made by giving notice of the change of address
to the other Party.

 

  d. This Agreement shall be governed by and construed in accordance with the
laws of North Carolina.

 

  e. This Agreement may be executed, acknowledged, and delivered in any number
of counterparts. Each such counterpart shall constitute an original but all of
such counterparts taken together shall constitute one agreement.

 

  f. This Agreement shall in no way limit the other business activities of
Participant or Lender.

 

  g. Under no circumstances shall Lender be liable to Participant in closing or
servicing the Loans for any action taken or omitted or for any error in
judgment, provided such Party has each fully complied with this Agreement, the
Policies and Procedures, the Loan Documents, and all applicable federal and
state laws, regulations, rulings and interpretations applicable to Lender for
the making and servicing of the Loans and such Party has exercised prudent and
customary business judgment in taking or omitting such action.

 

  h. Except as expressly otherwise provided herein, there shall be no sale by
Lender of any interest in the servicing of the Loans included in the
Participation Portfolio unless specifically otherwise agreed by Participant. If
the Parties agree to sell the servicing which is performed by Lender hereunder
with respect to Loans included in the Participation Portfolio to a third party
or parties, any proceeds resulting from such servicing sale shall belong solely
to Lender.



--------------------------------------------------------------------------------

  i. Nothing set out herein shall prevent any party from making, servicing, or
participating in, loans apart from this Agreement during and after any period of
time in which the Parties are winding up their affairs pursuant to this
Agreement.

 

  j. Neither the execution of this Agreement nor any agreement to share in
amounts arising as a result of the Loans is intended to be, nor shall it be
construed to be, the formation of a partnership or joint venture between
Parties.

 

  k. Each Party shall receive the payments with respect to a Participation
Portfolio Loan as expressly provided herein. All costs and expenses incurred by
a Party in connection herewith (including salaries for its respective personnel
and its respective legal fees and expenses) shall be solely the expenses of the
Party incurring them, except to the extent the Parties expressly share such
expenses or are authorized hereunder to charge certain expenses to customers.
Subject to the foregoing, no Party shall be obligated to contribute any amount
as capital or otherwise to any other Party.

 

  l. The Parties shall not perform, or be expected to perform, any act hereunder
which is, or is reasonably believed to be, in violation of any state or federal
statute, rule or regulation.

 

  m. If any provision of this Agreement is held invalid or unenforceable by any
court of competent jurisdiction, such holding shall not invalidate or render
unenforceable any other provision hereof.

 

  n. Each Party shall carry out activities hereunder in a lawful manner and
shall indemnify and hold each other Party harmless from any claims, causes of
action, suits, damages and costs and expenses, including reasonable attorneys’
fees, arising from any unlawful act or omission of itself, whether criminal or
civil, occurring intentionally or unintentionally in connection with the Loan
Products, Loan applications, closings, dispositions, and servicing arising under
or with respect to any of the Loans; provided that Lender will not be
responsible for compliance with any rules and regulations affecting Participant;
provided further that Lender does not indemnify Participant for any act or
omission of Participant which is made unlawful solely as a result of
Participant’s participation in this Agreement; and provided further that
Participant will not be responsible for compliance with any rules and
regulations affecting Lender, national banks or their wholly-owned subsidiaries,
and that Participant does not indemnify Lender for any act or omission of Lender
which is made unlawful as a result of Lender’s, or a national bank’s, or its
subsidiaries’, participation in this Agreement.

 

  o. It is the intention of Participant and Lender that Participant has an
undivided ownership interest in the “real estate security interest” as evidenced
by each individual Loan and that this Agreement shall have the same force and
effect as if separate assignments of Participant’s interest in each Loan were
executed and delivered by Lender and as if a separate endorsement were made to
the promissory note for each Loan to reflect that Participant owns an undivided
interest in the Note. If there is a change in applicable law, or if there is a
ruling of a court of competent jurisdiction, to the effect that the holding of a
participation interest is an extension of credit, Lender shall take such
additional steps as Participant may reasonably require, at Participant’s
expense, to assure Participant’s legal rights as an owner of interests in
Participation Portfolio Loans.

 

  p. The headings of the various sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed to be a part of this
Agreement.

 

  q. This Agreement shall be binding upon, and shall inure to the benefit of,
each Party’s respective successors and assigns. Except only as otherwise
provided in this Agreement, the Parties shall not assign all or any part of the
rights or obligations arising hereunder without in each instance first obtaining
the written consent of the other Parties. Notwithstanding anything to the
contrary contained in this Agreement, and without limitation, each of the
Parties may, however, without such consent, assign any of the rights and
obligations arising under this Agreement to (1) a subsidiary, parent or
subsidiary of a parent of such Party, or (2) any successor (by merger or
otherwise) to all or substantially all of the assets and liabilities of such
Party, provided in each instance that such assignee or successor shall enter
into a written agreement, in form and content acceptable to all Parties to be
bound by the terms hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement under seal as of the date first above written.

 

WPFC Asset Funding, LLC By:  

 

Name:   Title:   Wells Fargo Bank, National Association By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Loans in Existing Participation Portfolio



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT AGREEMENT

This ASSIGNMENT AGREEMENT (this “Agreement”) is made and entered into as of
                     (the “Effective Date”), by and between WPFC ASSET FUNDING,
LLC, a limited liability company formed under the laws of the State of Delaware
(“Participant”), and WACHOVIA PREFERRED FUNDING CORP., a corporation organized
under the laws of the State of Delaware (“Assignee”).

RECITALS

WHEREAS, Participant entered into a certain Participation and Servicing
Agreement, of even date herewith (the “Participation Agreement”) with Wells
Fargo Bank, National Association, a national banking association (“Lender”),
pursuant to which Participant is the holder of a 100% participation interest in
certain loans as set forth therein (the “Participation Interest”);

WHEREAS, Participant now desires to sell, assign, and transfer all of its right,
title, and interest in the Participation Interest, together with all of
Participant’s rights and obligations under the Participation Agreement to
Assignee in exchange for the assignment price of $             (the “Assignment
Price”); and

WHEREAS, Assignee desires to accept the sale, assignment and transfer of all of
Participant’s right, title, and interest in the Participation Interest and
assume the rights and obligations of Participant under the Participation
Agreement in exchange for the Assignment Price.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

Section 1. Assignment and Assumption.

 

  (a) Participant does hereby sell, assign, and transfer to Assignee (i) all of
its right, title and interest in and to the Participation Interest, subject to
the terms and conditions of the Participation Agreement, and (ii) all of
Participant’s rights and obligations under the Participation Agreement
(collectively, the “Assigned Interests”) in exchange for the Assignment Price.
Participant and Assignee intend that the assignment of the Participation
Interest in the Loans pursuant to this Agreement is a true sale by Participant
to Assignee that is absolute and irrevocable and that provides Assignee with the
full benefits of ownership of the Loans.

 

  (b) Assignee does hereby (i) accept the sale, assignment, and transfer of the
Participation Interest, subject to the terms and conditions of the Participation
Agreement, (ii) assume all the rights and obligations of Participant under the
Participation Agreement, and (iii) make or affirm, as applicable, on its own
behalf the representations and warranties of Participant under the Participation
Agreement for the benefit of Lender.

 

  (c) The parties hereto acknowledge and agree that (i) the sale and assignment
of the Assigned Interests shall be effective as of the Effective Date, and
(ii) Assignee shall be entitled to all payments in respect of the Participation
Interest pursuant to the Participation Agreement as of the Effective Date.

 

  (d) The parties hereto further acknowledge and agree that Assignee shall
benefit from Participant’s rights under the Participation Agreement and be
entitled to enforce the Participation Agreement as if it were a party thereto.

Section 2. Payment.

 

  (a) As consideration for purchase of the Assigned Interests, Assignee does
hereby agree to pay the Assignment Price to the Participant by wire transfer of
immediately available funds to an account of Participant to be designated by
Participant.

 

  (b) In case of any adjustment to the purchase price in accordance with the
terms of the Participation Agreement, Participant and Assignee hereby agree to
make corresponding adjustments to the Assignment Price.

Section 3. No Recourse.

Except as otherwise provided herein, the sale and assignment of the Assigned
Interests is without recourse to Participant. Participant makes no warranties
with respect to the value, quality, or collectability of the Participation
Interest or the Loans (as defined in the Participation Agreement) underlying
such Participation Interest. In the event any of the Loans are in default or
subsequently default and are not collected or incur costs, Assignee shall bear
all losses attributable to Participant under the Participation Agreement.



--------------------------------------------------------------------------------

Section 4. Representations of Participant.

Participant hereby represents and warrants to Assignee as follows:

 

  (i) Participant is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware;

 

  (ii) Participant has the power and authority, and has taken all necessary and
proper limited liability company action to enter into and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby;

 

  (iii) this Agreement has been duly authorized, executed and delivered by
Participant and, assuming the due authorization, execution and delivery of this
Agreement by Assignee, constitutes the valid and binding obligation of
Participant enforceable against it in accordance with its terms, except as
limited by laws affecting the enforcement of creditor’s rights or equitable
principles generally;

 

  (iv) Participant is the owner of the Participation Interest and has requisite
power and authority to sell, assign, and transfer all its rights and interests
in the Participation Interest and the Participation Agreement;

 

  (v) the execution, performance and delivery of this Agreement does not
conflict with, or result in a breach of or default under, Participant’s
certificate of formation or limited liability company agreement, any agreement
or instrument to which Participant is a party, or any federal, state or local
law, regulation, ruling or interpretation to which Participant is subject;

 

  (vi) the Participation Interest is conveyed to Assignee free and clear of all
liens, claims, or encumbrances but subject to the Participation Agreement; and

 

  (vii) except as would not have material adverse effect on the Participation
Interest taken as a whole, Participant does not believe, nor does it have any
reason to believe, that any of the Loans underlying the Participation Interest
are in non-accrued status as of the Effective Date.

Section 5. Representations of Assignee.

Assignee hereby represents and warrants to Participant as follows:

 

  (i) Assignee is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware;

 

  (ii) Assignee has the power and authority, and has taken all necessary and
proper corporate action to enter into and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby;

 

  (iii) this Agreement has been duly authorized, executed and delivered by
Assignee and, assuming the due authorization, execution and delivery of this
Agreement by Participant, constitutes the valid and binding obligation of
Assignee enforceable against it in accordance with its terms, except as limited
by laws affecting the enforcement of creditor’s rights or equitable principles
generally; and

 

  (iv) the execution, performance and delivery of this Agreement does not
conflict with, or result in a breach of or default under, Assignee’s certificate
of incorporation, any other agreement or instrument to which Assignee is a
party, or any federal, state or local law, regulation, ruling or interpretation
to which Assignee is subject.

Section 6. Additional Covenants.

 

  (a) Assignee will pay, or if paid by Participant, will reimburse Participant
for, any taxes, document fees, or filing fees due or incurred with respect to
the transfer of the Participation Interest to the Assignee.

 

  (b) If through inadvertence or otherwise, Participant receives funds to which
Assignee is entitled under the Participation Agreement, Participant shall hold
such funds in trust for Assignee and shall as soon as practical pay such funds
to Assignee.

Section 7. Indemnification and Reimbursement.

 

  (a) Assignee agrees to indemnify Participant for and against any and all
claims, demands, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature,
including reasonable fees and disbursements of counsel, arbitration fees and
arbitrator fees (collectively, the “Losses”), which may be imposed on, incurred
by, or asserted against Participant in any way relating to or arising out of the
Assigned Interests; provided, however, that this indemnity shall not apply in
case of any Losses caused by Participant’s failure to observe and perform any or
all of its duties, obligations, covenants, warranties or representations
contained in this Agreement or by Participant’s gross negligence or willful
misconduct.

 

  (b) In the event that Participant is sued or threatened by suit by any
receiver or trustee in bankruptcy or by any borrower as a debtor-in-possession
on account of any alleged preference, voidable transfer or fraudulent conveyance
alleged to have been received under any of the Loans underlying the
Participation Interest, or if any claim, suit or action shall be asserted
against Participant relating to such Loans, any money paid by Participant in
satisfaction or compromise of such suit, action or demand, any money required to
be returned by Participant to such borrower or its estate and any costs or fees
associated therewith shall be reimbursed to Participant by Assignee.



--------------------------------------------------------------------------------

Section 8. Miscellaneous Provisions.

 

  (a) Nothing contained herein confers on Assignee or Participant any interest
in or subjects Assignee or Participant to any liability on account of the assets
or liabilities of the other, except for Assignee’s interest in the Assigned
Interests.

 

  (b) This Agreement and its enforcement shall be governed by, and interpreted
in accordance with, the laws of the State of North Carolina, without regard to
the conflicts of laws principles thereof.

 

  (c) This Agreement may be amended, modified or supplemented only by a written
instrument executed by the parties hereto. The invalidity, illegality or
unenforceability of one or more of the provisions of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of this Agreement, including any such provision, in any other
jurisdiction, it being intended that all rights and obligations of the parties
hereunder shall be enforceable to the fullest extent permitted by law.

 

  (d) This Agreement may be executed in two or more counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.

 

  (e) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns, except as such
assignments are prohibited herein.

 

  (f) The parties hereto agree to execute any additional documents, obtain
permissions, meet any requirements or perform any other acts necessary to assure
the intent of this Agreement is fully performed.

[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  WPFC ASSET FUNDING LLC     By:  

 

      Name:       Title:     WACHOVIA PREFERRED FUNDING CORP.     By:  

 

      Name:       Title:  

Pursuant to Section 3.e. of the Participation Agreement, Lender hereby expressly
consents in writing to the transactions contemplated by this Agreement as of the
date first above written.

 

  WELLS FARGO BANK, N.A.     By:  

 

      Name:       Title:  